IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,486


EX PARTE HENRY CHARLES MANN, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2001-436,193 IN THE 140th DISTRICT COURT

FROM LUBBOCK COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus. (1) Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of unlawful restraint
and sentenced to forty years' imprisonment.  The Seventh Court of Appeals affirmed his conviction.
Mann v. State, No. 07-01-0231-CR (Tex. App.-Amarillo, delivered August 5, 2002, no pet.).  
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his conviction had been affirmed.  
	The trial court has entered findings of fact and conclusions of law that, while appellate
counsel attempted to timely notify Applicant that his conviction had been affirmed, prison mail room
records reflect that no notice was ever received.  The trial court recommends that relief be granted. 
Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  We find, therefore, that Applicant is
entitled to the opportunity to file an out-of-time petition for discretionary review of the judgment of
the Seventh Court of Appeals in Cause No. 07-01-0231-CR that affirmed his conviction in Case No.
2001-436,193 from the 140th Judicial District Court of Lubbock County.  Applicant shall file his
petition for discretionary review with the Seventh Court of Appeals within 30 days of the date on
which this Court's mandate issues.

Delivered: February 2, 2011
Do not publish

1.  This application was filed with the district clerk on July 30, 2004. However, it was not
received by this Court until January 7, 2011. The habeas record does not reflect the reason for
this delay.